Title: From George Washington to Lieutenant Colonel Benjamin Flower, 18 March 1778
From: Washington, George
To: Flower, Benjamin



Sir.
Head Quarters [Valley Forge] 18th March 1778

As seven of the Gallies at Bordentown are to be stripped and Sunk, not having men sufficient to work them, I desire you will send down

travelling Carriages to remove the fine heavy Cannon belon[g]ing to them. If you have not carriages ready for the whole; send down as many as you have, with orders to remove part of them at first some distance from the Water, and then return for the remainder—I depend upon your doing this immediately upon receipt of my letter, as the Cannon are liable to be taken away or destroyed should the Enemy come up the River and we have none of equal weight to replace them. I am Sir Your most Obedt Servt

Go: Washington

